Citation Nr: 0404776	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative left 
knee internal derangement, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to initial evaluation in excess of 10 percent 
for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1971.  

This matter arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied an evaluation in excess of 30 
percent for postoperative left knee internal derangement, and 
granted service connection for arthritis of the left knee, 
with assignment of a separate 10 percent evaluation effective 
from November 5, 1997.  

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue on appeal, as clarified by Quartuccio, supra.  

During the course of this appeal, the veteran has made a 
number of statements alluding to his inability to work as a 
result of his service-connected disabilities.  He was advised 
via correspondence dated in July 2001 of the need to indicate 
whether or not he wished to pursue a claim of entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU).  Service connection has 
also been granted for diabetes mellitus, type II, rated as 20 
percent disabling; peripheral neuropathy of the left lower 
extremity, and peripheral neuropathy of the right lower 
extremity, each rated as noncompensable.  The veteran has 
been assigned a combined schedular evaluation of 50 percent.  

In his personal hearing before the undersigned Veterans Law 
Judge in September 2003, the veteran continued to assert that 
he was unable to obtain or retain gainful employment as a 
result of his service-connected left knee disabilities.  

The Board further observes that the report of a VA rating 
examination dated in January 1999, the examiner stated the 
following:  "In my opinion, this man has a history of having 
injured his knee playing authorized football in 1971 on 
Okinawa, and he has had trouble with it ever since.  On or 
about June 18, 1998, he was laid off after 25 years as a 
master electrician, and is currently unemployable.  


With regard to his activities of daily living, he cannot walk 
more than 70 yards without having to stop because of knee 
pain. . . . As of now, he is completely disabled, and his 
problem is an extension of the service-connected left knee 
injury."  

In light of the veteran's assertions regarding his inability 
to obtain or retain gainful employment, the Board finds that 
while his claim for entitlement to TDIU benefits may not 
currently be before the Board, such claim is inextricably 
intertwined with the issues of entitlement to increased 
ratings, currently on appeal.  Accordingly, the Board finds 
that additional development must be undertaken in order to 
properly adjudicate the veteran's claims here.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
left knee disabilities, diabetes 
mellitus, and bilateral lower extremity 
peripheral neuropathy from January 2003 
to the present.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

The VBA AMC should also obtain and 
associate with the claims file all 
documents from the Social Security 
Administration pertaining to any 
application for the award of disability 
benefits involving the veteran.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.




4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his 
postoperative left knee internal 
derangement and traumatic arthritis, and 
bilateral lower extremity peripheral 
neuropathy.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination.  The examiner(s) must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  In 
addition to addressing the severity of 
the veteran's service-connected 
disabilities, It is requested that the 
examiner(s) address the following medical 
issues:  


Do the service-connected left knee and 
bilateral lower extremity disabilities, 
either separately or jointly, preclude 
him from obtaining or retaining gainful 
employment?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  The VBA AMC should arrange for a VA 
special endocrinological examination of 
the veteran by a specialist in 
endocrinology or other appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his diabetes 
mellitus type II.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examine) prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner(s) address 
the following medical issues:  

Does the service-connected diabetes 
mellitus, either separately or in 
conjunction with the veteran's other 
service-connected disabilities preclude 
him from obtaining or retaining gainful 
employment?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  The VBA AMC must ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an evaluation in excess of 30 percent for 
postoperative left knee internal 
derangement, and initial rating in excess 
of 10 percent for arthritis of the left 
knee.  The VBA AMC should adjudicate the 
claim of entitlement to a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


